Title: To James Madison from Hubbard Taylor, 12 September 1796
From: Taylor, Hubbard
To: Madison, James


Dear Sir
12th. Sepr. 1796
I have to acknowl[e]dge the rect. of 40 dollars by Mr. Jno. Brown. I will take care to have it properly applied as you directed. I cannot give you any information respecting your land business at this time more than I have heretofore mentiond it wd. be needless to repeat any thing of that kind.
H: Marshall has found himself very disagreably situated in this Country since his return from Congress, he has in some degree been mobbed in Frankfort, Ordered out of George town or he would be Tar’d & featherd. I must confess I do not like such doings altho’ I dispise the Man and his principals but an exasperated populace will have some mode to vent their resentment on public Cairactors that they do not like and they conceive have injured them.
John Fawler is Elected a Representative to Congress for the North District in place of Orr. A bad exchange, tho’ I do not know but his principals are republican; but his Speculative plans, in large quantiers of Lands and evry other thing—together with some other obje[c]tions, led me to think him an emproper choic[e]. N. Conn who was a Competitor, is said to be Marshalls Man hence an ajection on that score. Bullock aught in my opinion to have been the Man, but its not being known till very late that he would serve threw all Fayette interest the most numerous County on Fawler least Conn should be elected if divided between Fawler & Bullock. I am in hopes Brown will keep Fawler right I think it will be so. A Mr. Davis I expect will be elected for the South district. His principals are said to [be] truly republican and will I think go right.
The dispute about our Governor has dropt for the present, Some says it will be revived at the Meeting of the Ass[e]mbly. Bullatt its thought will do all he can to keep it alive. He exp[e]cts to be the Speaker and if he can bring about a Juggle and get the two contending ones ousted he wd. step in this I am persuaded is his scheme, but I do not think, he will Succeed, in his final wish, if he shou’d get to be Speaker; the latter with me is doubtfull.
As I wrote the old Gentleman some time past about Mr. Chews Land & not having all the particular information he wished on that head, I do not write him by this oppy. which you’l be pleased to let him know. With respects to Mrs. Madison, The Old Gentn. & Lady and other friends I am Dr Sir Yr Affe. Hble sert.
H Taylor
Mrs. Taylor desires to the Ladies the old Gentn. & Yourself.
